DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This is a Final Rejection in response to the Remarks filed on February 1, 2021.  Claims 1 and 3-12 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 3-12 are directed to a method for analyzing patient data.  This abstract idea is a pure mental process that can be performed in the human mind and that involves an evaluation and judgment based on performing calculations using standard mathematics that can be practically performed in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.   In fact, these computer or technological elements are not even recited in the bodies of the claims. This is abstract idea of performing a mathematical concept and also of organizing human activity, particularly a manner to mitigate risk (i.e. mitigate health care costs and use of health care resources).  

Step 2A Prong One
Claim 1 recite(s), in part, a method for performing the steps of: receiving, partitioning, calculating, extracting, applying, determining and generating. These steps are directed to collecting information (e.g., receiving data), analyzing it (e.g., calculating and determining), and displaying certain results of the collection and analysis (e.g., generating an index implicitly for display) and are thus an abstract idea consistent with the types of ideas found to be abstract by the courts (Electric Power Group).  These steps are directed to an algorithm for calculating parameters indicating an abnormal condition (e.g., calculating and generating an index) and are thus an abstract idea consistent with the types of ideas found to be abstract by the courts (Grams).  As such the description of claim 1 of analyzing patient data is an abstract idea.
The claim recites the additional limitations of maximizing resources. This is interpreted as a field of use limitation. These additional elements are not significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computer is recited at a high level of generality and recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus taken alone or in an ordered combination, the additional limitations do not present significantly more than an abstract idea. There is no indication that the additional limitations and the newly added limitations alone or in combination improves the functioning of a computer or any other technology. Their collective functions merely provide conventional computer implementation. 


Step 2A Prong Two
The claim has been amended to recite the additional limitation of a machine learning technique generating one or more Ability to Impact (ATI) sub-scores.  The claim further states that the machine learning technique is a boosting classification technique.  It appears the Applicant is claiming these features merely to apply or link the abstract idea to a technological environment. See MPEP 2106.05(f).  The specification does not describe the “boosting classification technique” in detail and instead broadly references an existing algorithm. The use of machine learning and a boosting classification technique to generate Ability to Impact (ATI) sub-scores appears to be insignificant extra-solution activity and generally linking to a particular technological environment.  See MPEP 2106.05(g). Because of the lack of detail in the specification with regard to machine learning and the boosting classification technique it is not clear whether this limitation is significant in that whether it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention.

Step 2B
In summary, the technological hardware and software elements recited in the claims are considered to be routine, well-understood and conventional functions recited and claimed at a high level of generality. See MPEP 2106.05 (d) II; see also Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); see also TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610. 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buy SAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, .1258, 113 USPQ2d 1.097, 1106 (Fed. Cir. 20.14) ("Unlike the claims in Ultramercial, the claims at Remarks page 3. Note that this passage of the Remarks also admits the conventionality of this algorithm in support of the argument that the Specification has adequate written description.
The claims have been amended to set forth more technological features in the claims such as a processor and also claim actions such as electronically storing in a data warehouse. These newly added additional elements do not amount to anything more than insignificant extra-solution activity.  Processors and data warehouses (i.e. large databases) are well known, do not impose meaningful limitations on the claims and are part of the necessary data gathering, storing and outputting.  See MPEP 2106.05(g). It is also noted that the steps of calculating the illness correlation scores, determining the sub-scores, assigning a ranking value, creating a modified sub-score, determining an overall score and generating an index steps are not required to be performed by a computer. 
It is also noted that even though Claim 1 has been amended to recite that the method set forth in the body of the claim is carried out on a processor, this limitation is merely a drafting effort to apply link the abstract idea to a technological environment. The claim invokes computers merely as a tool to perform an existing process which consists of well-known arithmetic operations and computations that can be carried out on pen and paper.  This argument also applied to newly added independent claim 11.
Newly added independent claim 11 does not contain any limitations that render the claim eligible as per 35 U.S.C. 101.  The claim recites the step of receiving data from a plurality of sources but this step is deemed mere data gathering and is insignificant extra-solution activity.  See MPEP 2106.05(d).
3-10 and 12 recite generic computer calculations (claims 3-10). These individually and in ordered combination do not offer significantly more than an abstract idea.  Newly added claim 12 merely sets forth the data sources where the data used in the method of Claim 11 is obtained from and is, therefore, a field of use limitation.  
Therefore, claims 1 and 3-12 are rejected under 35 USC 101.



Response to arguments
Applicant's arguments filed 02/01/2022 have been fully considered and are discussed below. 
The new matter rejections are withdrawn because the Examiner is persuaded that one of ordinary skill in the art would know that the Applicant possessed the invention based on the description in paragraph [0028] of the specification and FIG. 4. Applicant’s arguments on Remarks pages 2-3 are persuasive. 
Regarding the subject matter eligibility rejections, Applicant argues that the claimed invention is more than mere instructions to apply an exception because it does not encompass every solution and puts numerous limitations on the analysis, namely by including machine learning techniques in the generation of ATI sub-scores. Remarks pages 3-4. This is not persuasive because Applicant appears to be using an off-the-shelf algorithm (i.e., LogitBoost) for these calculations in a way that amounts to insignificant extra-solution activity and generally linking the idea to a particular technological environment as described above in Step 2A Prong Two. Further, analysis of additional elements such as these is separate from the Step 2A Prong One question. The claimed invention recites a judicial exception (e.g., calculations), mere instructions to apply the exception with a computer (e.g., partitioning and electronically storing 
Applicant further argues that the claim cannot be seen as merely using computers as tools to perform the judicial exception because the claimed invention is nonobvious. Remarks pages 4-5. As the Supreme Court emphasizes: “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diehr, 450 U.S. at 188-89 (emphasis added). The Federal Circuit further guides that “[eligibility and novelty are separate inquiries.” Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017). 
Applicant argues that the additional ML-related limitations are not insignificant extra-solution activity and are instead core solution activity. Remarks pages 5-6. This is not persuasive because the ML limitations are recited broadly and amount to using existing ML technology in a conventional way automate an otherwise mental process. Additionally, all previously filed versions of the claimed invention were able to generate an index without ML technology, so it is not clear how it is “core solution activity”.
Applicant analogizes to McRO and argues that the claimed invention cannot practically be performed mentally. Remarks pages 6-8. Unlike McRO where the specification described specific animation tasks that could not be automated before the invention, nothing in the instant specification suggests a technological problem with generating an index that is solved with the claimed invention.
Applicant argues that the claimed invention amounts to a technical solution to a technical problem in the field of healthcare analytics. Namely, existing systems allegedly lack techniques for measuring the effectiveness of treatment and returns on investment and Remarks pages 8-9. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general-purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than any problem in the software arts. Rather than improving a computer' s ability to store data in a particular data structure (i.e., a self-referential database), the claimed invention purports to improve techniques for calculating an index. 	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.